Citation Nr: 0922732	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected osteochondritis dissecans of the 
left talus, with degenerative joint disease.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to May 
2004.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in November 2004 
that continued the 10 percent rating for the service-
connected left ankle disability.  The 10 percent rating was 
first assigned as part of a September 2004 rating decision 
that granted service connection, effective on June 1, 2004.  

The Veteran testified at a videoconference hearing with the 
undersigned Veterans Law Judge in May 2006.  

The Board remanded the case to the RO in July 2007 for 
additional development of the record.  


FINDINGS OF FACT

1.  For the period beginning on June 1, 2004, the service-
connected left ankle is shown to have been productive of a 
disability picture that more nearly approximated that of a 
marked degree of functional loss involving the left ankle due 
to pain and stiffness.  

2.  Beginning on May 26, 2006, the service-connected left 
ankle is shown to have been productive of a disability 
picture that more nearly approximates that of malunion of the 
fibula with marked ankle impairment.  


CONCLUSIONS OF LAW

1.  Beginning on June 1, 2004, the criteria for the 
assignment of a rating of 20 percent for the service-
connected osteochondritis dissecans of the left talus, with 
degenerative joint disease were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.71(a) including Diagnostic Code 5271 (2008).  

2.  Beginning in May 2006, the criteria for the assignment of 
a 30 percent rating for the service-connected osteochondritis 
dissecans of the left talus, with degenerative joint disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71(a) including 
Diagnostic Code 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  To the extent 
that the action taken hereinbelow is favorable to the 
Veteran, the Board finds that there is no identified defect 
in assisting the Veteran that could be characterized as 
reasonably affecting the fairness of this process.  


Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2008).  

The history of disability is even more important where, as 
here, the Veteran essentially disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Such "staged ratings" are appropriate in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 
4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare- ups."  Id. at 206.  

The service-connected left ankle disability is currently 
rated under the provisions of Diagnostic Code 5272 that 
assigns a 10 percent rating for ankylosis of the substragular 
or tarsal joint in good weight bearing condition.  A 20 
percent rating is assignable for ankylosis of the 
substragular or tarsal joint in poor weight bearing 
condition.  

The evidence, however, does not support a finding of 
ankylosis of the left ankle.  Thus, the Board notes that the 
left ankle disability may be more appropriately evaluated 
under Diagnostic Code 5271.  The Board in this regard has 
discretion to select a Diagnostic Code.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (Boards choice of Diagnostic Code 
should be upheld if supported by explanation and evidence).  

Diagnostic Code 5010 also provides that arthritis due to 
trauma is to be rated as degenerative arthritis.  

Diagnostic Code 5003, in turn, provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 U.S.C.A. § 4.71a, Diagnostic 
Codes 5003, 5010.  

Diagnostic Code 5271, in turn, provides that moderate 
limitation of motion of the ankle warrants a 10 percent 
rating.  A 20 percent rating is for application when the 
limitation of motion is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).  A rating of 20 percent is the 
highest rating assignable under Diagnostic Code 5271.  

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).  

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected left ankle 
disability.  

Other potentially applicable diagnostic codes include 
Diagnostic Codes 5167 (loss of use of foot), 5270 (ankylosis 
of the ankle), 5273 (malunion of the os calcis or 
astragalus), and 5274 (astralgalectomy).  However, none of 
these criteria may be applied favorably to the disability 
picture presented in this case.  


Factual Background/Analysis

As August 2004 VA general medical examination report, the 
Veteran reported his left ankle condition began in October 
2001 during service when he underwent an arthrotomy for 
osteochondritis dissecans of the left talus.  Subsequent 
surgery is also shown to have been conducted.  

The Veteran complained of having constant pain throughout the 
day, with swelling when he walked more than 1/2 mile.  He added 
that prolonged standing or sitting did not cause an increase 
in his symptoms.  He did not wear a brace for his ankle 
disorder.  

The examination of the left ankle revealed no gross 
deformity.  There was no pain to palpation.  His range of 
motion testing for the left ankle showed that he had 40 
degrees of plantar flexion with stiffness at 40 degrees 
without pain.  He performed dorsiflexion to 10 degrees with 
stiffness, but without pain.  

The diagnosis was that of osteochondritis dissecans of the 
left talus, status post osteochondral autograft transfer from 
the left knee to the left talus.  The X-ray studies showed 
findings of status-post compression screws across the lateral 
malleolus suggesting an old traumatic injury and mild stress-
related changes to the tibia and subtalar space.  

On this record, the Board finds that a 20 percent rating is 
assignable for the period beginning June 1, 2004, because the 
medical evidence showed findings of a moderate limitation of 
left ankle motion that was increased in its overall level of 
impairment due to pain and stiffness.  

In addressing the Veteran's complaints of pain and related 
functional loss during this period, the left ankle disability 
picture is shown to have more nearly approximated that of 
marked limitation of motion, warranting the application of a 
20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

Subsequently, a submitted report of a May 26, 2006 private 
MRI examination noted the Veteran's complaints of left ankle 
pain and instability.  A diagnosis of postsurgical pins of 
the medial distal tibia and probable postsurgical changes 
from a previous osteochondral defect of the medial talar 
dome, edema within the medial talar dome, and probable mild 
developing osteoarthritic changes was recorded.  

The Veteran underwent surgery performed by VA in July 2006.  
The operative diagnosis was that of painful left ankle 
hardware and a diagnostic left ankle scope to due painful 
left ankle.  The surgical procedure involved the excision of 
medial malleolar screws and left ankle arthroscopy.  

The report of an August 2006 private MRI (magnetic resonance 
imaging) examination noted complaints of chronic left ankle 
pain.  Left ankle deformity with subcortial osteochondral 
defect was found, no definite intra-articular body was 
identified.  

The Veteran underwent additional surgery performed by VA in 
January 2007.  The operative diagnosis was that of chronic 
painful left ankle.  The surgical procedure for an open 
repair of osteochondral defect of the left talar dome was 
conducted.  In order to expose the ankle joint the medial 
malleolus was cut to reveal an oblong lesion of the medial 
talar dome.  

Because of the nature of the defect, a harvesting 
cartilaginous material for implantation in the defect was 
abandoned.  The defect was drilled to produce fiber 
cartilage, and a previously inserted plug was denuded and 
removed.  

The Veteran underwent a VA orthopedic examination in March 
2009.  He complained of varying degrees of pain, depending on 
the weight-bearing position of his left foot.  He had 
increased pain in the early and later parts of the day.  He 
reported using a rigid ankle brace for the past three months.  
No history of instability was provided.  He did complain of 
weakness and denied any loss time from work, but added that 
he took Motrin for flare-ups.  

The VA examiner noted, by way of history, that an attempted 
bone graft was performed in January 2003 and the recent 
attempt at redoing the graft procedure in January 2007 had 
been abandoned.  The latter was noted to have required 
transection of the medial malleolus.  

The examination noted that the Veteran walked with a limp, 
possibly secondary to the ankle brace.  Trace edema was 
present around the ankle.  His range of motion was limited to 
15 degrees of dorsiflexion and 30 degrees of plantar flexion 
(with the onset of pain).  Repetitive motion was shown to 
increase pain in the left ankle without changing performance.  

The examiner added that there was easy fatigability and 
diminished endurance when walking without the rigid brace.  
The diagnoses included that of status post osteochondritis 
dissecans of the left ankle (talar dome) with degenerative 
joint disease and limitation of motion.  The examiner added 
that the Veteran had an unbalanced gait and had to wear a 
rigid brace.  

Due to the nature of recently documented changes related to 
the left ankle disability, the Board finds that the service-
connected disability picture is now more appropriately rated 
under the provisions of Diagnostic Code 5262 (impairment of 
the tibia and fibula) and is found to more nearly resembles 
that of malunion of the fibula with marked ankle disablement.  

In the absence of findings showing ankylosis of an 
unfavorable degree, a higher rating of 40 percent for the 
ankle disability per se is not for application in this case.  

Accordingly, an increased rating of 30 percent is assignable, 
effective on May 26, 2006, the date when an MRI procedure 
first showed increased ankle changes, requiring further 
surgical intervention.  


Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to extraschedular 
consideration.  

First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  

Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
A referral for an extraschedular review is not warranted as 
there is no showing or even assertions of marked interference 
with employment due to the service-connected left ankle 
disability or frequent periods of hospitalization that are 
not addressed in rating the disability.  

For these reasons, the Board finds that referral for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  


ORDER

An increased rating of 20 percent beginning on June 1, 2004 
for the service-connected osteochondritis dissecans of the 
left talus, with degenerative joint disease is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating of 30 percent rating, effective on May 
26, 2006, for the service-connected osteochondritis dissecans 
of the left talus, with degenerative joint disease is 
granted, subject to the regulations governing the award of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


